Case 1:19-cv-07675-GBD-DCF Document 35 Filed 01/02/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JANE DOE 1; JANE DOE 2; JANE DOE 3; and
JANE DOE 4,

Plaintiffs,
Case No. 1:19-cv-07675-GBD-DCF
v.

DARREN K. INDYKE AND RICHARD D. KAHN,
in their capacities as co-executors of THE ESTATE
OF JEFFREY E. EPSTEIN,

Defendants.

 

 

JOINT STIPULATION AND [PROPOSED] ORDER STAYING ACTION

WHEREAS independent claims administration experts are designing and implementing
the Epstein Victims’ Compensation Program (the “Program”’) to resolve sexual abuse claims
against decedent Jeffrey E. Epstein (“Decedent”) in a non-adversarial alternative to litigation;
and

WHEREAS Plaintiffs Jane Doe 1, Jane Doe 2, Jane Doe 3 and Jane Doe 4 (together,
“Plaintiffs”; and together with Defendants Darren K. Indyke and Richard D. Kahn, Co-Executors
of the Estate of Jeffrey E. Epstein, the “Parties”) seek to participate in the Program; and

WHEREAS the Parties seek to preserve their resources and judicial economy by staying
this action unless and until Plaintiffs cease their participation in the Program; and

WHEREAS, should Plaintiffs resolve their claims against Decedent via the Program, the
Parties will thereafter promptly discontinue this action with prejudice;

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel
for the Parties, that the captioned action is hereby stayed pending further Order of the Court.

Defendants’ Motion to Dismiss (Dkt. No. 26), filed on December 6, 2019, is withdrawn, without

40921761v1
Case 1:19-cv-07675-GBD-DCF Document 35 Filed 01/02/20 Page 2 of 2

prejudice to Defendants’ rights and legal positions, including without limitation their right to move

to dismiss Plaintiffs’ First Amended Complaint (ECF Doc. 34).

Dated: January 2, 2020
New York, New York Respectfully submitted,

THE BLOOM FIRM

By: LL

Lisa Bloom

Arick Fudali

85 Delancey St., Ste. 29
New York, NY 10002
(818) 914-7397

Attorneys for Plaintiffs

TROUTMAN SANDERS LLP

By:/s/ Bennet J. Moskowitz

 

Bennet J. Moskowitz

875 Third Avenue

New York, NY 10022

(212) 704-6000
bennet.moskowitz@troutman.com

Attorneys for Defendants Darren K. Indyke and
Richard D. Kahn, Co-Executors of the Estate
of Jeffrey E. Epstein

Date:
New York, New York HON. DEBRA FREEMAN
United States Magistrate Judge

 

40921761v1 2
